 In the Matter of MOSINEE PAPER MILLS COMPANYandINTERNA-TIONALBROTHERHOOD OF PAPER MAKERSandINTERNATIONALBROTHERHOOD OF PULP, SULPHITE AND PAPER MILL WORKERSCase No. R-19DIRECTION FOR ELECTIONMarch23, 1936The National Labor Relations Board, having found that a ques-tion affecting commerce has arisen concerning the representation ofthe employees in the production and maintenance departments of theMosinee Paper Mills Company, Mosinee, Wisconsin, and that saidemployees constitute two separate and distinct units appropriatefor the purposes of collective bargaining, as hereinafter set forth,within the meaning of Section 9 (b) of the National Labor RelationsAct, and acting pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of said Act, and pursuant to Ar-ticle III, Section 8 of National Labor Relations Board Rules andRegulations-Series 1, herebyDIREors that as part, of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the Mosinee Paper Mills Company, elections by secret ballotshall be conducted within a period of ten days after the productionby the Mosinee Paper Mills Company of its payroll lists in accord-ance with the subpoena issued by the Board on March 23, 1936, underthe direction and supervision of the Regional Director for theTwelfth Region, acting in this matter as the agent of the NationalLabor Relations Board and subject to Article III, Section 9 of saidRules and Regulations-Series 1,(1) among the employees engaged in the paper making depart-ments (including beater room, machine room, paper testing, andfinishing room including loaders) of the Mosinee Paper Mills Com-pany on February 15, 1936, and those employed between that dateand the date of this Direction for Election in the paper making de-partments, excepting laboratory chemists, shipping clerks, foremen,supervisory and clerical employees, but not excepting the tour bosses,Fahrner and Brose, and those who quit or have been discharged forcause during such period, to determine whether or not they desire to393 394NATIONALLABOR RELATIONS BOARDbe represented by the International Brotherhood of Paper Makers;and(2) among the remainder of the employees of the Mosinee PaperMills Company engaged in the production and maintenance depart-ments (including the yard, woodroom, sulphite plant, digesters,washers, electricians, mechanics, engineers other than beater engi-neers, janitors, swipers and sweepers, and cleaners in the mill), onFebruary 15, 1936, and those employed between that date and thedate of this Direction for Election in said departments, exceptingtime keepers, clerical employees, and foremen and other supervisoryemployees, but not excepting leaders, and those who quit or havebeen discharged for cause during such period, to determine whetheror not they desire to be represented by the International Brother-hood of Pulp, Sulphite and Paper Mill Workers.Ma. SMITHtook no part in the consideration of the above Directionfor Election.[SAME TITLE]AMENDED DIRECTION FOR ELECTIONMarch 26, 1936The National Labor Relations Board, having found that a ques-tion affecting commerce has arisen concerning the representation ofthe employees in the production and maintenance departments of theMosinee Paper Mills Company, Mosinee, Wisconsin, and that saidemployees constitute two separate and distinct units appropriate forthe purposes of collective bargaining, as hereinafter set forth, withinthe meaning of Section 9 (b) of the National Labor Relations Act,and acting pursuant to the power vested in the National Labor Rela-tions Board by Section 9 (c) of said Act, and pursuant to ArticleIII, Section 8 of National Labor Relations Board Rules and Regu-lations-Series 1, herebyDIRECTS that as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with the Mosinee Paper Mills Company, elections by secret bal-lot shall be conducted within a period of ten days after the produc-tion by the Mosinee Paper Mills Company of its payroll lists inaccordance with the subpoena issued by the Board on March 26,1936, under the direction and supervision of Leonard C. Bajork,acting in this matter as the agent of the National Labor RelationsBoard and subject to Article III, Section 9 of said Rules and Regu-lations-Series 1, DECISIONS AND ORDERS395(1) among the employees engaged in the paper making depart-ments (including beater room, machine room, paper testing, and fin-ishing room including loaders) of the Mosinee Paper Mills Companyon February 15, 1936, and those employed between that date andthe date of this Amended Direction for Election in the paper makingdepartments, excepting laboratory chemists, shipping clerks, foremen,supervisory and clerical employees, but not excepting the tour bosses,Fahrner and Brose, and those who quit or have been discharged forcause during such period, to determine whether or not they desire tobe represented by the International Brotherhood of Paper Makers;and(2) among the remainder of the employees of the Mosinee PaperMills Company engaged in the production and maintenance depart-ments (including the yard, woodroom, sulphite plant, digesters,washers, electricians,mechanics, engineers other than beater engi-neers, janitors, swipers and sweepers, and cleaners in the mill), onFebruary 15, 1936, and those employed between that date and the dateof this Amended Direction for Election in said departments, except-ing time keepers, clerical employees, and foremen and other super-visory employees, but not excepting leaders, and those who quit orhave been discharged for cause during such period, to determinewhether or not they desire to be represented by the InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers.Mx. SMITH took no part in the consideration of the above AmendedDirection for Election.[SAME TITLE]Decision,May 1, 19.36Paper Indust y-Unit Appropriate for Collective Bargaining:eligibility formembership in only organization making bona fide effort at collective bargain-ing; history of collective bargaining relations; organization of business-Elec-tion Ordered:question affecting commerce:confusion and unrest among em-ployees-controversy concerning representation of employees:majority statusdisputedby employer-Certification of Representatives.Mr. Robert Rissmanfor the Board.Ryan, Schmidt d3Ruder, by Mr. George L. Ruder,of Wausau, Wis.,for the Company.Mr. Joseph Rosen f arb,of counsel to the Board.DECISION AND CERTIFICATION OF REPRESENTATIVESSTATEMENT OF CASEOn January 11, 1936, International Brotherhood of Paper Makers,hereinaftercalled the paper makersunion, andInternational Brother- 396NATION4L LABOR RELATIONS BOARDhood of Pulp, Sulphite and Paper Mill Workers, hereinaftercalled the pulp and sulphite union, each filed with the RegionalDirector for the Twelfth Region a petition for investigationand certification of representatives of the paper making employeesand the pulp, and sulphite employees, respectively, of the MosineePaperMillsCompany,Mosinee,Wisconsin,hereinafter calledthe company.On February 10, 1936, pursuant to Article III,Section 11 (c) of National Labor Relations Board Rules and Regula-tions-Series 1, the proceedings pursuant to the two petitions weretransferred to the National Labor Relations Board and were there-after consolidated by order of the Board.On February 14, 1936 a notice of hearing was issued and dulyserved, and a hearing was held on February 26, 1936, before RobertM.- Gates, a Trial Examiner duly designated by the Board.Thecompany made a special appearance through counsel for the solepurpose of objecting to the jurisdiction of the Board on constitutionalgrounds, and no evidence was introduced in its behalf. The objectionof the company to the jurisdiction of the Board is hereby overruled.After examining the record in the case, the Board concluded thata question affecting commerce had arisen concerning the representa-tion of the employees of the company, and on the basis of such con-clusion, and acting pursuant to Article III, Section 8 of said Rulesand Regulations-Series 1, issued a Direction for Election (March23, 1936) in which it was found that said employees constitute twoseparate and distinct units appropriate for the purposes of collectivebargaining.On March 26, 1936, the Board issued an Amended Direc-tion for Election, designating Leonard C. Bajork as its agent to con-duct the election instead of the Regional Director for the TwelfthRegion.Merely for the purpose of expediting the election and thusto insure to the employees of the company the full benefit of theirright to collective bargaining as early as possible, the Board directedthe election without at the same time issuing a decision embodyingcomplete findings of fact and conclusions of law.The election was conducted on April 9, 1936, at Mosinee, Wiscon-sin.Pursuant to Article III, Section 9 of said Rules and Regula-tions-Series 1, an Intermediate Report upon the election was subse-quently prepared by Leonard C. Bajork, who conducted the electionas agent of the Board, and duly served upon the parties. The Inter-mediate Report found that the paper makers union and the pulp andsulphite union had been selected by a majority of the employees intheir respective bargaining units.No objections to the ballot or tothe Intermediate Report were filed by the parties.Upon the record of the case, the stenographic report of the hearing,and all the evidence, including oral testimony, documentary and otherevidence offered and received at the hearing, the Board makes thefollowing : DECISIONS AND ORDERSFINDINGS OF FACTI.THE COMPANYAND ITS BUSINESS397The Mosinee Paper Mills Company is a corporation duly organizedand. existing under the laws of the State of Wisconsin, with its prin-cipal office and place of business located at Mosinee, Wisconsin, whereit owns and operates a paper mill. It employs about 450 persons, in-cluding the office and supervisory staffs, of whom there are about 50.It also owns the Bay West Paper Company, and operates the millof that company at Green Bay, Wisconsin.The company in its mill at Mosinee is engaged in the manufactureof paper through all the processes involved in paper making.Theraw materials it uses consist mainly of pulpwood, lime and cake salt.Practically all of the lime and cake salt used by the company is ob-tained from points outside of the State of Wisconsin.Part of thepulpwood is shipped from points in the State of Wisconsin, and partfrom points outside the State of Wisconsin.About half of the coalconsumed at the mill is obtained in the State of Wisconsin, and abouthalf outside of the State.Practically all of the company's finished product is kraft paper,which is used as wrapping paper or in the making of paper articlessuch as paper bags.A very small portion of the shipments fromtheMosinee mill is in the form of pulp which is destined to papermills which specialize in paper making.About 60% of the finishedproduct of the plant is shipped for further processing to convertingmills which make paper articles.Such a converting mill is the millof the Bay West Paper Company at Green Bay, Wisconsin, whichreceives about 10% of the total shipments of the Mosinee plant.The shipments to the Green Bay mill constitute the greater partof the intrastate shipments from the Mosinee mill of the company.The average total monthly shipments from the Mosinee mill isupwards of 3,800 tons.By far the greater part of these shipmentsgoes outside the State of Wisconsin.The distributing agencies ofthe company are located all over the United States.The shipment's to and from the mill are by railroad.The loadingand unloading is done on the private tracks of the company in theyard of the mill.All of the aforesaid constitute a continuous flow of trade, trafficand commerce among the several States.II.THE UNIONS AND THEIR ATTEMPTS TO BARGAIN COLLECTIVELYIn 1934, both of the unions started to organize the production andmaintenance employees of the company.All employees of the com- 398NATIONAL LABOR RELATIONS BOARDpany engaged in paper making, with the exception of the clericaland supervisory staffs, are eligible to join the paper makers union.The remainder of the production and maintenance employees areeligible to join the pulp and sulphite union.Both unions are labororganizations affiliated with the American Federation of Labor.After the organization of the unions among the employees of thecompany Several attempts were made by their representatives to berecognized by the management of the company as the sole collectivebargaining representatives for the employees of their respective bar-gaining units, but without success.Finally, through the interventionof the Regional Director for the Twelfth Region, a meeting washeld on November 25, 1935 between the management of the companyand representatives of the unions at which the representatives pre-sented formal requests for recognition of the unions as exclusive col-lective bargaining representatives of the employees in their respectivebargaining units.A reply to this request was made in the form of identical lettersto each union dated December 10, 1935 and signed by N. S. Stone,Secretary and General Manager of the company.These letters ineffect refused the request on the ground of the alleged doubt as tothe validity of the law pertaining to collective bargaining.Thisattitude has been maintained by the company in subsequent nego-tiations with the unions and was reiterated by N. S. Stone at thehearing in this case.Also, Stone testified that he did not think the unions representedamajority of the employees of their respective units.On behalfof the paper makers union it was testified that about 85% of thepaper making workers belong to it.A somewhat smaller percentagebut still a substantial majority of the employees of its unit wasclaimed for the pulp and sulphite union.III.THE MILLCOUNCILContemporaneously with the organization of the unions among theemployees of the company, a so-called Mill Council Plan was inaugu-rated under the guidance and inspiration of the management of thecompany.The mill was shut down by the management in order to enablethe employees to attend the organization meeting of the Council.Onerepresentative from each department of the company was elected toaMill Council (also called the Departmental Representatives Coin-mittee) which was supposed to act as the bargaining representative ofthe employees.Except for one or two organization meetings at thebeginning, the Council has not called any general meeting of the DECISIONS AND ORDERS399employees.Although the representatives to the Council were electedfor one year only they have continued in office for a longer periodwithout another election being held. N o dues are paid to the Council.Immediately upon the organization of the Council an increase of6¢ per hour was granted to the employees by the company.How-ever, since that time, the Council has not negotiated with the man-agement on the subject of wages and hours, although in Septemberof 1935 the management reduced the wages and increased the hoursof labor.Only such matters as repairs of machinery and toilet fa-cilities are taken up by the Council with the management. The chair-man of the Council testified that the Council has not negotiated con-cerning wages and hours because the employees have not made anyrequest that it do so, and that they have not made such a requestbecause they wish to be represented by the unions rather than by theCouncil.'The Board concludes that a question concerning the representationof the employees of the company has arisen.'IV.THE APPROPRIATE UNITSThe company's mill, like other units in the industry, is dividedinto two more or less distinct parts.One consists of the treatmentof raw material as far as it is in the condition of pulped cellulosehalf-stuff, ready for the paper making operation proper.Theother consists of the transformation of the pulped cellulose slurrythus formed into paper by the paper making process proper.Tra-ditionally the organization of workers in paper mills has followedthese distinct divisions, and they are followed by the unions withrespect to their jurisdictions.The same situation obtains in thecompany's mill and there is no conflict between the unions as tojurisdiction..There are, therefore, two separate units appropriate for the pur-poses of collective bargaining, composed of:(1)the employees engaged in the paper making departments(including beater room, machine room, paper testing, and finishingroom including loaders), excepting laboratory chemists, shippingclerks, foremen, supervisory and clerical employees, but not exceptingthe tour bosses, Fahrner and Brose; and(2) the remainder of the employees engaged in the production andmaintenance departments (including the yard, woodroom, sulphiteplant, digesters,washers, electricians,mechanics, engineers other1Neither union objected to the Council as a labor organization in connection with whichthe company had engaged in unfair labor practices,within the meaning of Section 8,subdivision(2) of the Act.Consequently,the Council was given a place on the ballotin the election conducted on April 9, 1936. 400NATIONAL LABOR RELATIONS BOARDthan beater engineers,janitors, swipers and sweepers,and cleanersin the mill),excepting time keepers,clerical employees,and foremen.and other supervisory employees, but not excepting leaders.V. THE EFFECT OF TIIE QUESTION OF REPRESENTATION ON COMMERCEThe question of representation which has arisen has caused con-fusion, uneasiness and unrest among the employees of the company,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the above findings, the following conclusions oflaw are made by the Board:1.A question affecting commerce has arisen concerning the repre-sentation of the employees of the Mosinee Paper Mills Company,within the meaning of Section 9 (c) and Section 2, subdivisions(6) and(7) of the National Labor Relations Act.2.The following constitute two separate and distinct units appro-priate for the purposes of collective bargaining,within the meaningof Section 9 (b) of the National Labor Relations Act:(1) the employees of the company engaged in the paper makingdepartments(including beater room, machine room, paper testing,and finishing room including loaders),excepting laboratory chemists,shipping clerks, foremen,supervisory and clerical employees, butnot excepting the tour bosses, Fahrner and Brose; and(2) the remainder of the employees of the company engaged inthe production and maintenance departments(including the yard,woodroom,sulphite plant,digesters,washers, electricians, mechanics,engineers other than beater engineers,janitors, swipers and sweepers,and cleaners in the mill),excepting time keepers,clerical employees,and foremen and other supervisory employees,but not exceptingleaders.CERTIFICATION OF REPRESENTATIVESPetitions for certification of representativeshaving beenduly filed,and an investigation and hearinghaving beenduly authorized andconducted,and an electionby secret ballot havingbeen conductedon April9, 1936, among the production and maintenance employeesof the Mosinee,Paper Mills Company,located at Mosinee,Wisconsin,pursuantto theNationalLaborRelations Board's Amended Direc-tion for Election dated March 26, 1936, and an Intermediate Reportupon the secretballot finding thatInternationalBrotherhood of DECISIONS AND ORDERS401Paper Makers and International Brotherhood of Pulp, Sulphite andPaper Mill Workers had been selected by a majority of the employeesin the respective bargaining units, having been prepared by LeonardC. Bajork, the agent of the Board designated to conduct the election,and duly served upon the parties, and no objections to the ballot andto the Intermediate Report having been filed with the Boaid by thepax ties pursuant to Article III, Section 9 of National Labor RelationsBoard Rules and Regulations-Series 1,THEREFORE, by virtue of and pursuant to the power vested in theNational Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act, approved July 5, 1935, and pursuant to ArticleIII, Section 8 of National Labor Relations Board Rules and Regu-lations-Series 1,IT IS HEREBY CERTIFIED THAT1.International Brotherhood of Paper Makers has been selectedby a majority of the employees of the Mosinee Paper Mills Com-pany engaged in the paper making departments (including beaterroom, machine room, paper testing, and finishing room includingloaders), excepting laboratory chemists,. shipping clerks, foremen,supervisory and clerical employees, but not ,excepting the tour-bosses,Fahrner and Brose, as their representative for the purposes of col-lective bargaining, and that pursuant to the provisions of Section9 (a) of said Act, International Brotherhood of Paper Makers is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment and other. conditions of employment; and2.International Brotherhood of Pulp, Sulphite and Paper MillWorkers has been selected by a majority of the remainder of theemployees of the Mosinee Paper Mills Company engaged in theproduction and maintenance departments (including the yard, wood-room, sulphite plant, digesters, washers, electricians, mechanics, engi-neers other than beater engineers, janitors, swipers and sweepers,and cleaners in the mill), excepting time keepers, clerical employees,and foremen and other supervisory employees, but not exceptingleaders, as their representative for the purposes of collective bargain-ing, and that pursuant to the provisions of Section 9 (a) of said Act,International Brotherhood of Pulp, Sulphite and Paper Mill Workersis the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment and other conditions of employment.